Case 1:20-cr-00268-CKK Document1 Filed 12/01/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL
FRANKLIN JOVANY TORRES, : VIOLATIONS:
: 18 U.S.C. § 876(c)
Defendant. : (Mailing Threatening Communications)
INDICTMENT

The Grand Jury charges that:
COUNT ONE
On or about July 6, 2019, within the District of Columbia, FRANKLIN JOVANY
TORRES, knowingly caused to be delivered by the Postal Service according to the directions
thereon, a communication, dated July 2, 2019, addressed to A.M., located at an address in the
District of Columbia, and containing a threat to injure A.M.

(Mailing Threatening Communications, in violation of Title 18, United State Code,
Section 876(c))

A TRUE BILL:

FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
